Exhibit 8.1 As of June 30, 2011, the Company’s subsidiaries are as follows: B+H OCEAN CARRIERS LTD. Parent OBO HOLDINGS LTD. 100% Wholly-owned Subsidiaries: BHOBO ONE LTD. 100% Wholly-owned Owns M/V BONNIE SMITHWICK BHOBO TWO LTD. 100% Wholly-owned Owns M/V RIP HUDNER BHOBO THREE LTD. 100% Wholly-owned Owns M/V SEAROSE G RMJ SHIPPING LTD. 100% Wholly-owned Owns M/V ROGER M JONES SEASAK OBO HOLDINGS LTD. 100% Wholly-owned Subsidiaries: SAKONNET SHIPPING LTD. 100% Wholly-owned Owner of M/V SAKONNET SEAPOWET TRADING LTD. 100% Wholly-owned Disponent Owner of 50% of M/V SEAPOWET (1) STRAITS OFFSHORE LTD 100% Wholly-owned Buyer of now-cancelled AFDV (1)Disponent owner of M/V SEAPOWET as 50% owner of Nordan OBO II Ltd. which is disponent owner through a bareboat charter party.
